Drawings
The drawings are objected to because:
They fail to show:
First friction member 19a in contact with the second driven plate 124a as described in paragraphs 0104 & 0105.
Second friction member 19b in contact with the second driven plate 124a as described in paragraphs 0108 & 0109.
Reference numeral 1855 appears in paragraphs 0115-0128, but not in the drawings.
Fig. 8 fails to show the details it is purported to show in paragraph 0134.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other of either one of the first rotary member or the second rotary member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. (Note, the limitation is preceded by two recitations of features identified as, “one of the first rotary member or the second rotary member”.)
Claim 7 recites the limitation "the other of either one of the first rotary member or the second rotary member" in line 10.  There is insufficient antecedent basis for this limitation in the claim. (Note, the limitation is preceded by two recitations of features identified as, “one of the first rotary member or the second rotary member”.)

Claim Rejections - 35 USC § 102
Claims 1, 3-5, 8-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimbo, US 9,151,332.  Jimbo discloses a vibration reduction device (1) for reducing a torsional vibration from an engine (col. 2, line 36), the vibration reduction device comprising: 
an input rotary part (2) to which the torsional vibration is input; 
an output rotary part (3) disposed to be relatively rotatable with respect to the input rotary part; 
a damper part (7) that is disposed between the input rotary part and the output rotary part and attenuates the torsional vibration input to the input rotary part; 
a dynamic vibration absorbing device (9) for absorbing the torsional vibration output from the damper part (col. 3, lines 29-32); and 
a hysteresis torque generating part (10, 23, 24) configured to be capable of generating a hysteresis torque when the damper part is in operation (col. 3, lines 12-15),
wherein the hysteresis torque generating part operates in parallel with the damper part (col. 3, lines 6-9);
wherein the damper part includes 
a first rotary member (4, 11) coupled to the input rotary part, 
a second rotary member (5, 15, 16) disposed so as to be relatively rotatable with respect to the first rotary member and coupled to the output rotary part, and 
a first elastic member (21) that elastically couples the first rotary member and the second rotary member to each other; and 

wherein the hysteresis torque generating part includes:
an engaging part (25) that is engaged with either one (16) of the first rotary member or the second rotary member, and 
a friction part (24) that is held between the engaging part and the other one (11) of either the first rotary member or the second rotary member,
wherein Fig. 2 shows the dynamic vibration absorbing device (9) is disposed side by side with the damper part (7) in a direction along a rotational axis (A) of the input rotary part,
wherein the dynamic vibration absorbing device includes an input member (29) to which the torsional vibration output from the damper part is input, and 
an inertia mass body (see “rolling element” at col. 7, line 21) configured to be relatively movable with respect to the input member,
wherein the dynamic vibration absorbing device further includes a second elastic member (see “spring” at col. 7, line 31)that elastically couples the input member and the inertia mass body,
wherein each of a plurality of inertia mass bodies is pivotably supported by the input member with reference to a pivot center that is farther radially outward than the 
wherein the dynamic vibration absorbing device further includes a centrifugal element (see “damper portion” at col. 7, line 31).

Claims 1-4 & 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawazoe, US 9,638,282.  At Fig. 6, Kawazoe discloses a vibration reduction device (1C) for reducing a torsional vibration from an engine, the vibration reduction device comprising: 
an input rotary part (, 42) to which the torsional vibration is input; 
an output rotary part (3, 6) disposed to be relatively rotatable with respect to the input rotary part; 
a damper part (5, 7, 8) that is disposed between the input rotary part and the output rotary part and attenuates the torsional vibration input to the input rotary part; 
a dynamic vibration absorbing device (9) for absorbing the torsional vibration output from the damper part; and
a hysteresis torque generating part (10) configured to be capable of generating a hysteresis torque when the damper part is in operation,
wherein the input rotary part constitutes an internal space (4d) capable of containing lubricating oil (see “sealed” at col. 16, line 57), and the damper part, the hysteresis torque generating part, and the dynamic vibration absorbing device are disposed in the internal space,
wherein Fig. 1 shows the hysteresis torque generating part (see thrust part 26, note also thrust part 57 at Fig. 6) operates in parallel with the damper part,

wherein the dynamic vibration absorbing device includes an input member (92b) to which the torsional vibration output from the damper part is input, an inertia mass body (91, col. 10, line 2) configured to be relatively movable with respect to the input member, and a second elastic member (92a).

Allowable Subject Matter
Claims 6 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679